
	

116 HR 2383 RH: Secure Communities and Safe Schools Act
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 66
		116th CONGRESS1st Session
		H. R. 2383
		[Report No. 116–91]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2019
			Mrs. Demings (for herself, Mr. Thompson of Mississippi, and Mr. Payne) introduced the following bill; which was referred to the Committee on Homeland Security
		
		
			May 30, 2019
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Homeland Security Act of 2002 to prohibit the expenditure of certain grant funds to
			 purchase firearms, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Secure Communities and Safe Schools Act. 2.Prohibition on expenditure of certain Homeland Security grant funds to purchase firearmsSubsection (b) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following new paragraph:
			
 (6)FirearmsA grant awarded under section 2003 or 2004 may not be used to purchase firearms or firearms accessories, such as ammunition, including for use by teachers..
		
	
		May 30, 2019
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
